DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities: regarding claim 2, the limitations “about 8.5 s.u.” should be simply be recited as “about 8.5” as consistent with how the rest of the pH values are recited in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “about 8.5 s.u. or high” renders the claim indefinite, as there is no definite lower bound. 
Regarding claim 4, “acrolein reaction products” renders the claim indefinite, as the scope of what could be considered an “acrolein reaction product” is unclear to the Examiner. 
With respect to claim 8, “at least one step selected from the group consisting of…”a batch process, a static in-line mixer, a mixer having baffles” renders to the claim indefinite, as none of these Markush group members constitute a process step.
Regarding claims 3, 5-7, and 9, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 4, “the reaction product contains acrolein and/or acrolein reaction products” broadens the scope of claim 1 which recites “3-hydroxypropanal” as the “reaction product” of acrolein; similarly, claim 6 recites acrolein reaction products which appear to broaden the scope of claim 1, or in the case that “3-hydroxypropanal” is selected, fails to further limit the scope of claim 5 (as claim 1 already requires it).  Regarding claims 5 and 7-9, they are rejected for being dependent on a rejection base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,332,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1 of Patent (‘397) is similar to the scope of instant claim 1. 
With respect to instant claims 1 and 13, Patent (‘397) discloses the recited process of treating contaminated water containing acrolein, comprising adjusting the pH to greater than 7 to convert at least a portion of the acrolein to 3-hydroxypropanal, followed by oxidation for a time sufficient to decompose acrolein and 3-hydroxypropanal and obtain a treated water having less than 1 mg/L acrolein and 3-hydroxypropanal. Regarding claim 13, claim 11 of Patent (‘397) discloses continuous introduction of oxidizing gas (ozone).
The different in instant claims 1 and 13 and claim 1 of Patent (‘397) is that the oxidation step in Patent (‘397) is conducted using ozone instead of air or oxygen-enriched air as recited in instant claim 1; however, the end result of the oxidation step is the same (less than 1 mg/L acrolein and 3-hydroxypropanal). The ordinary artisan would recognize ozone and air oxidants as equivalents as they have the same function and effect. The teachings of claim 1 of Patent (‘397) would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one method for the other in a process of oxidation of acrolein and 3-hydroxypropanal. The substitution of equivalents requires no express suggestion. See MPEP 2144.06.II.

Allowable Subject Matter
Claims 1-16 are allowed pending resolution of the claim objection, rejections under 112(b,d), and Double Patenting rejection set forth above, as none of the prior art teaches or suggests the recited processes for treating contaminated water comprising acrolein. 
The Examiner would like to acknowledge the following references which are relevant to the claimed invention, but which fall short of teaching or suggesting the same:
1. Lashley, Jr. (U.S. Patent # 3923648), in which is disclosed raising the pH of a wastewater comprising acrolein to an alkaline pH of 8-9 to obtain a treated water having a concentration of acrolein of less than 10 mg/L (Example 1 in Column 3, line 6 through Column 4, line 8); however, Lashley, Jr. does not teach or suggest conversion of acrolein to 3-hydroxypropanal, nor does Lashley teach oxidation of acrolein/3-hydroxypropanal to decompose the acrolein/3-hydroxypropanal to arrive at residual levels of less than 1 mg/L; 
2. Hong (U.S. Patent Publication # 2009/0159536), in which is disclosed oxidation of contaminated water containing a plurality of organic, hydrocarbon and inorganic contaminants including acrolein with ozone or an ozone-air oxidation mixture so as to remove or destroy the acrolein along with other organic contaminants and other contaminants; however, Hong lacks a teaching of raising of pH to a first pH above 7.0 and contacting the water with air or oxygen-enriched air; 
3. Ishida et al. (U.S. Patent # 3909408), in which is disclosed a method of treating water comprising aldehydes including acrolein at pH 6-11 with sulfite and bisulfite (Column 2, lines 19-30); however, Ishida does not disclose oxidation as claimed, nor the presence of 3-hydroxypropanal;
4. Nordone (cited in related application #16/848,176: Chemosphere, 1996, 32, 807-814), in which is disclosed the decomposition of acrolein and its degradation or hydration product 3-hydroxypropanal in contaminated water, over a time period of days to a level of less than 1.0 ppm or mg/L of acrolein, and that the degradation rates increase with both increases and decreases of pH, although not specifying any details of degradation mechanisms associated with the pH changes, contacting of the water with air or oxygen-enriched air, or specific pH values; and 
5. Miller (U.S. Patent Publication # 2016/0221848), in which is disclosed utilizing ozone oxidative reactions with organic contaminants in waste water, employing bubbling of ozone in water being held in homogenizing tanks, accompanied by raising pH above 7.0 (7.5-8.5),so as enhance removal of the organic contaminants by oxidation and decomposition; however, Miller is silent as to whether the contaminants include acrolein or 3-hydroxypropanal, and does not teach contacting the water with air or oxygen-enriched air.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        15 July 2022